Case 1:14-cv-24414-KMW Document 134 Entered on FLSD Docket 03/19/2019 Page 1 of 9



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                  SOUTHERN DISTRICT OF FLORIDA (MIAMI DIVISION)


   CARMINA R. COMPARELLI, an individual,                   Case No. : 14-cv-24414-WILLIAMS
   and

   JULIO C. DELGADO COMPARELLI, an
   individual,

                  Plaintiffs,

                  v.

   BOLIVARIAN REPUBLIC OF VENEZUELA,
   a sovereign nation,

   PETROQUÍMICA DE VENEZUELA, S.A., an
   agency or instrumentality of the Bolivarian
   Republic of Venezuela, and

   INTERNATIONAL PETROCHEMICAL
   SALES, LTD., a British Virgin Islands
   corporation,

                  Defendants.



                MOTION OF THE BOLIVARIAN REPUBLIC OF VENEZUELA
                         FOR SUBSTITUTION OF COUNSEL

          Defendant the Bolivarian Republic of Venezuela (the “Republic”) hereby moves for an

   order pursuant to this Court’s Local Rule 11.1(d)(4) substituting the undersigned as counsel for

   the Republic and removing Rodney Quinn Smith, II, Katherine Alena Saloja, and John Derek

   Womack of the law firm GST LLP as attorneys of record for the Republic.

          In addition, pending the Court’s action on the motion, the Republic lodges with the Court

   a proposed joinder in the pending motion to stay, attached hereto as Exhibit A.




                                                   1

          US 164579333v1
Case 1:14-cv-24414-KMW Document 134 Entered on FLSD Docket 03/19/2019 Page 2 of 9



                                          BACKGROUND

          The current attorneys of record for the Republic filed their appearances in 2015 and 2016

   at the instruction of representatives of then-Venezuelan President Nicolás Maduro.

          Since January 10, 2019, Juan Guaidó has assumed the office of Interim President of the

   Republic pursuant to Article 233 of the Venezuelan Constitution. On January 23, 2019,

   President Donald Trump issued a statement officially recognizing Mr. Guaidó as Interim

   President of the Republic and rejecting the legitimacy of the Maduro regime.1 On January 25,

   2019, the U.S. Department of State accepted Interim President Guaidó’s designation of Carlos

   Alfredo Vecchio as the Chargé d’Affaires of the government of Venezuela.2 Mr. Vecchio

   currently serves as Ambassador of Venezuela to the United States.

          On February 25, Treasury Secretary Mnuchin, in announcing new sanctions against the

   Maduro regime, stated: “The United States fully supports the efforts of Interim President Juan

   Guaidó to address the endemic corruption, human rights abuses, and violent repression that has

   become the hallmark of the illegitimate Maduro regime, and looks forward to the restoration of a

   democratically elected government for the people of Venezuela.”3 Also on February 25, Vice

   President Pence reiterated the position of the United States: “President Guaidó, President Donald

   1
       The White House, Statement from President Donald J. Trump Recognizing Venezuelan
   National Assembly President Juan Guaido as the Interim President of Venezuela (Jan. 23, 2019),
   available at https://www.whitehouse.gov/briefings-statements/statement-president-donald-j-
   trump-recognizing-venezuelan-national-assembly-president-juan-guaido-interim-president-
   venezuela/.
   2
        U.S. Department of State, Press Release, Representative of the Government of Venezuela to
   the United States (Jan. 27, 2019), available at https://www.state.gov/secretary/remarks/2019/01/
   288609.htm
   3
        U.S. Dep’t of the Treasury, Press Release, Treasury Sanctions Governors of Venezuelan
   States Aligned with Maduro (Feb. 25, 2019), available at https://home.treasury.gov/news/press-
   releases/sm616.


                                                   2

          US 164579333v1
Case 1:14-cv-24414-KMW Document 134 Entered on FLSD Docket 03/19/2019 Page 3 of 9



   Trump asked me to be here today to deliver a simple message to you and to the people of

   Venezuela: Estamos con ustedes. We are with you 100 percent. We stand with you in America,

   along with all the nations gathered here today, and we will keep standing with you until

   democracy and your libertad are restored.”4

          On February 26, 2019, the National Assembly of the Republic approved the designation

   of José Ignacio Hernández González as Special Attorney General to represent the interests of the

   Republic, state-owned companies, and other decentralized entities of the public administration

   outside of Venezuela. Special Attorney General Hernández instructed current counsel in this

   case to act only on his requests and instructions. Current counsel have declined that request.

   Mr. Hernández then instructed Arnold & Porter to file the instant motion. Current counsel

   oppose the relief sought.

                                             DISCUSSION

          Substitution of current counsel for the Republic is required by the decision of the

   President of the United States to recognize President Guaidó as the rightful representative of the

   Republic and the current counsel’s refusal to take instruction from President Guaidó’s designee.

   A Presidential decision to recognize a party as the rightful government of a foreign state is

   conclusive and binding on the courts:

                  What government is to be regarded here as representative of a
                  foreign sovereign state is a political rather than a judicial question,
                  and is to be determined by the political department of the
                  government. Objections to its determination as well as to the
                  underlying policy are to be addressed to it and not to the courts. Its
                  action in recognizing a foreign government and in receiving its

   4
        The White House, Remarks by Vice President Pence to the Lima Group, Bogota, Colombia
   (Feb. 25, 2019), available at https://www.whitehouse.gov/briefings-statements/remarks-vice-
   president-pence-lima-group-bogota-colombia/.


                                                    3

          US 164579333v1
Case 1:14-cv-24414-KMW Document 134 Entered on FLSD Docket 03/19/2019 Page 4 of 9



                  diplomatic representatives is conclusive on all domestic courts,
                  which are bound to accept that determination … .

   Guaranty Trust Co. v. United States, 304 U.S. 126, 137–38 (1938).

          Courts are equally bound to accept the Executive Branch’s refusal to recognize a foreign

   government or faction. Permitting such a government to appear on behalf of the foreign state in

   U.S. courts necessarily implies acknowledgment of that government as the legitimate sovereign

   of the people residing within its borders—an acknowledgement and legitimization that would

   encroach upon the Executive Branch’s exclusive recognition power. See Banco Nacional de

   Cuba v. Sabbatino, 376 U.S. 398, 410 (1964); Accordingly, to avoid the “possible incongruity of

   judicial ‘recognition,’ ” id., only the representatives of a government that has been recognized by

   the United States have standing to sue in U.S. courts or otherwise can avail themselves of the

   U.S. judicial system. See Pfizer v. Government of India, 434 U.S. 308, 319–20 (1978); see also

   Restatement (Third) of Foreign Relations Law § 205 (“[A] regime not recognized as the

   government of a state[] is ordinarily denied access to courts in the United States [and] is not

   entitled to property belonging to that state located in the United States … .”); Nat’l

   Petrochemical Co. of Iran v. M/T Stolt Sheaf, 860 F.2d 551, 553 (2d Cir. 1988) (“[A] state

   derecognizes a governmental regime when it recognizes another regime as the legitimate

   government of that state.”).

          The Executive Branch’s authority to recognize and refuse to recognize foreign

   governments derives from the President’s exclusive constitutional power to appoint and receive

   ambassadors (Article II, Sections 2 and 3), and from the pre-constitutional sovereign power to

   conduct the foreign relations of the United States. See United States v. Curtiss-Wright Export

   Corp., 299 U.S. 304, 320–21 (1936); Zivotofsky ex rel. Zivotofsky v. Kerry, 135 S. Ct. 2076,

   2084–85 (2015); Restatement (Third) of Foreign Relations Law § 204 (“Under the Constitution
                                                    4

          US 164579333v1
Case 1:14-cv-24414-KMW Document 134 Entered on FLSD Docket 03/19/2019 Page 5 of 9



   of the United States the President has exclusive authority to recognize or not to recognize a

   foreign state or government … .”). “As a government, the United States is invested with all the

   attributes of sovereignty. As it has the character of nationality it has the powers of nationality,

   especially those which concern its relations and intercourse with other countries. We should

   hesitate long before limiting or embarrassing such powers.” Curtiss-Wright, 299 U.S. at 322

   (quoting Mackenzie v. Hare, 239 U.S. 299, 311 (1915)) (emphasis by the Curtis-Wright court).

           The constitutional allocation of power over foreign affairs to the Political Branches

   reflects, in part, the fact that “federal courts generally lack the institutional expertise and

   constitutional authority to oversee foreign policy and national security, and should be wary of

   straying where they do not belong.” Jesner v. Arab Bank, PLC, 138 S. Ct. 1386, 1419 (2018)

   (Gorsuch, J., concurring). Thus, the courts are “wary of impinging on the discretion of the

   Legislative and Executive Branches in managing foreign affairs,” Sosa v. Alvarez-Machain, 542

   U.S. 692, 727 (2004), and circumspect when faced with “the danger of unwarranted judicial

   interference in the conduct of foreign policy,” Kiobel v. Royal Dutch Petroleum Co., 569 U.S.

   108, 117 (2013). As the Supreme Court has explained, “neither the Members of this Court nor

   most federal judges begin the day with briefings that may describe new and serious threats to our

   Nation and its people.” Boumediene v. Bush, 553 U.S. 723, 797 (2008).

           For these reasons, courts deem the President’s recognition actions binding and

   conclusive. Guaranty Trust Co., 304 U.S. at 137–38. That is so both in cases where an

   unrecognized government seeks to assert claims in U.S. court, see id., and where competing

   political factions attempt to assert the interests of a foreign sovereign in U.S. court, see Republic

   of Panama v. Air Panama Internacional, S.A., 745 F. Supp. 669, 673 (S.D. Fla. 1988).




                                                      5

           US 164579333v1
Case 1:14-cv-24414-KMW Document 134 Entered on FLSD Docket 03/19/2019 Page 6 of 9



          In Air Panama, Judge Hoeveler of this Court confronted a dispute between President

   Delvalle, the recognized president of Panama, and Manuel Noriega over control of the

   Panamanian national airline, Air Panama. The court held that the decision by the President to

   recognize the Delvalle government conclusively resolved the dispute:

                  In the instant case it is undisputed that Air Panama is owned by the
                  Republic of Panama. The Executive Branch has recognized the
                  Delvalle government as the lawful government of the Republic of
                  Panama. Therefore, under the political question doctrine, this
                  Court accepts that recognition and consequently concludes that the
                  Delvalle government is entitled to control Air Panama.

   745 F. Supp. at 672–73. The court also rejected purported “appearances” entered by lawyers on

   behalf of Air Panama on the instruction of the Noriega regime. Id. at 676 (“It clearly appears,

   and the Court so finds, that Messrs. Kurzban and Gross are in fact attempting to assert the

   interests of the Noriega/Palma regime. This effort must be rejected. Only governments

   recognized by the United States are entitled to access to United States courts.”).

          As explained above, the Executive Branch has unequivocally and repeatedly repudiated

   Mr. Maduro’s claims of political, legal, and diplomatic authority. Any judicial “recognition” of

   the Maduro regime, including by permitting attorneys authorized by that illegitimate regime (and

   not by representatives of Interim President Guaidó) to represent the interests of the Republic in

   litigation before this Court, would conflict with the foreign-policy determinations of the

   Executive Branch, in stark violation of the Constitution’s allocation of such determinations to the

   President.

                                            CONCLUSION

          For the foregoing reasons, the Bolivarian Republic of Venezuela respectfully requests

   that the Court grant its motion for substitution of counsel and remove Rodney Quinn Smith, II,



                                                    6

          US 164579333v1
Case 1:14-cv-24414-KMW Document 134 Entered on FLSD Docket 03/19/2019 Page 7 of 9



   Katherine Alena Saloja, and John Derek Womack, and the law firm GST LLP as attorneys of

   record for the Republic.



   Dated: March 19, 2019                        /s/ Manuel Kushner
                                                Manuel Kushner
                                                ARNOLD & PORTER KAYE SCHOLER LLP
                                                Phillips Point, East Tower
                                                777 S. Flagler Drive, Suite 1000
                                                West Palm Beach, FL 33401-6152
                                                Telephone: +1 561.802.3230
                                                Fax: +1 561.802.3217
                                                manuel.kushner@arnoldporter.com

                                                Kent A. Yalowitz*
                                                ARNOLD & PORTER KAYE SCHOLER LLP
                                                250 West 55th Street
                                                New York, NY 10019-9710
                                                Telephone: +1 212.836.8000
                                                Fax: +1 212.836.8689
                                                kent.yalowitz@arnoldporter.com

                                                E. Whitney Debevoise*
                                                Arturo Caraballo*
                                                Sally L. Pei*
                                                Stephen K. Wirth*
                                                ARNOLD & PORTER KAYE SCHOLER LLP
                                                601 Massachusetts Ave., N.W.
                                                Washington, DC 20001-3743
                                                Telephone: +1 202.942.5000
                                                Fax: +1 202.942.5999
                                                whitney.debevoise@arnoldporter.com
                                                sally.pei@arnoldporter.com
                                                stephen.wirth@arnoldporter.com

                                                *Pro hac motions forthcoming.

                                                Attorneys for the Bolivarian Republic of
                                                Venezuela




                                               7

          US 164579333v1
Case 1:14-cv-24414-KMW Document 134 Entered on FLSD Docket 03/19/2019 Page 8 of 9




                           CERTIFICATE OF GOOD FAITH CONFERENCE

          Pursuant to Local Rule 7.1(a)(3), undersigned counsel hereby certify that they have

   conferred with all parties or non-parties who may be affected by the relief sought in the motion,

   in a good faith effort to resolve the issues raised in the motion, and have been unable to do so.


   Dated: March 19, 2019                         /s/ Manuel Kushner
                                                 Manuel Kushner




          US 164579333v1
Case 1:14-cv-24414-KMW Document 134 Entered on FLSD Docket 03/19/2019 Page 9 of 9



                                   CERTIFICATE OF SERVICE

          I hereby certify that on March 19, 2019, I electronically filed the foregoing document

   with the United States District Court for the Southern District of Florida by using the CM/ECF

   system. I certify that all participants in the case are registered CM/ECF users and that service

   will be accomplished by the appellate CM/ECF system.


                                                 /s/ Manuel Kushner
                                                 Manuel Kushner




          US 164579333v1
